Strout, J.
This is a petition of Charles F. Dunlap, grandfather of Erlon M. Dunlap, a minor of the age of twelve years, for the appointment of the grandfather as guardian of the minor, with the care and custody of his person. The Judge of Probate granted the prayer of the petition, and the appellants, his parents, appealed from the decree of the Probate Court. In the Supreme Court of Probate after full hearing had before a Justice of this Court, who found the facts, he affirmed the decree of the Probate Court, and the case is here upon exceptions.
In cases of this kind the welfare of the child is the main and controlling consideration. The determination of this question is in the first instance submitted to the Probate Court, and ultimately, if an appeal is taken, to the determination of a Justice of this Court sitting as Judge of the Supreme Court of Probate. The statute imposes upon such justice the duty of hearing and deciding the fact, whether the welfare of the child requires such guardianship. Such decision is to be arrived at by the exercise of the sound judgment and discretion of the Justice hearing the case. His decision is not a ruling of law, but his judgment of the facts and necessity and propriety of his conclusions. It is not subject to exception. In this case the Justice determined that the welfare of the minor demanded his removal from the influences surrounding him while in the custody of his parents, and that they were incompetent to discharge their duty in that regard. We cannot reverse that finding upon exceptions. The entry must be

Exceptions dismissed. Decree below affirmed.